FILED
                             NOT FOR PUBLICATION
                                                                           DEC 02 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


JOSE PRIMITIVO GOMEZ-DIAZ,                       No. 12-72114

              Petitioner,                        Agency No. A087-677-303

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 17, 2015**
                               San Francisco, California

Before: NOONAN, WARDLAW, and PAEZ, Circuit Judges.

      Jose Primitivo Gomez-Diaz, a native and citizen of Mexico, petitions for

review of the decision of the Board of Immigration Appeals (BIA) affirming the

decision of the Immigration Judge (IJ) denying his applications for withholding of



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal and relief under the Convention Against Torture (CAT).1 Because the

BIA adopted the IJ’s decision while adding its own reasoning, we review both

decisions. Carrillo v. Holder, 781 F.3d 1155, 1157 (9th Cir. 2015). We have

jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.

      1. The BIA and IJ did not err in finding Gomez-Diaz ineligible for

withholding of removal. Gomez-Diaz claimed that he would face persecution in

Mexico on the basis of his membership in a particular social group, gay men. See

Castro-Martinez v. Holder, 674 F.3d 1073, 1080 (9th Cir. 2011). However, there

is no evidence that Gomez-Diaz suffered past persecution “in the proposed country

of removal.” Gonzalez-Medina v. Holder, 641 F.3d 333, 338 (9th Cir. 2011).

Although Gomez-Diaz experienced deplorable childhood sexual abuse in the

United States, he did not provide any evidence “that Mexican authorities would

have ignored the rape of a young child or that authorities were unable to provide a

child protection against rape.” Castro-Martinez, 674 F.3d at 1081. Nor did

Gomez-Diaz establish that “the chance of future persecution” of him in Mexico “is

‘more likely than not.’” Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009)

(quoting 8 C.F.R. § 208.16(b)(2)). Additionally, Gomez-Diaz did not demonstrate

that he would suffer persecution if he moved to a part of Mexico that affords


      1
          Gomez-Diaz concedes that his application for asylum is time-barred.
                                          2
protections to LGBT individuals. See 8 C.F.R. § 1208.13(b)(2)(ii). Gomez-Diaz is

therefore ineligible for withholding of removal. See 8 U.S.C. § 1231(b)(3); 8

C.F.R. § 1208.16(b).

      2. Substantial evidence supports the BIA’s and IJ’s determination that

Gomez-Diaz is ineligible for CAT relief. Although Gomez-Diaz provided

“generalized evidence of violence and crime” against gay men in Mexico, he did

not establish that “it is more likely than not that [he] would be tortured if returned

to Mexico.” Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010); see

also 8 C.F.R. § 208.16(c)(2).

      PETITION DENIED.




                                           3